Citation Nr: 0940887	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral end stage 
glaucoma, to include blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1945 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an March 2003 rating decision, the RO reopened and 
continued the denial of the Veteran's claim of service 
connection for bilateral end stage glaucoma, to include 
blindness; the Veteran did not appeal; a claim to reopen was 
again filed in March 2007.

2.  The evidence related to the Veteran's bilateral glaucoma 
claim that was received since the March 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  A March 2003 decision denying a claim of service 
connection for bilateral end stage glaucoma, to include 
blindness, is final; new and material evidence sufficient to 
reopen the Veteran's claim has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1103 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

The Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
bilateral end stage glaucoma, to include blindness.  In view 
of that determination, there is no need to engage in any 
analysis as to whether the requirements of the VCAA have been 
satisfied with respect to the question of reopening.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was apprised of what was required to substantiate the 
underlying claim in March 2007.  

The Veteran was initially denied service connection for a 
bilateral eye condition in June 1989.  The claim was denied 
because the evidence of record did not show that the Veteran 
had bilateral end stage glaucoma that was incurred in 
service, or that there was any indication of radiogenic 
disability.  The Veteran did not appeal that decision.  The 
Veteran's petition to reopen his claim was granted, and the 
underlying claim of service connection was denied, in a 
rating decision dated in March 2003 as the evidence did not 
show that the disability was incurred in or aggravated by 
military service; the Veteran did not appeal.  The Veteran 
applied to have his claim reopened in correspondence received 
in April 2007.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the March 2003 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of military 
service ending in May 1948, a personnel record documenting 
the Veteran's participation in Operation CROSSROADS, and 
private medical records from J.P, M.D.  Dr. J.P.'s records 
show that the Veteran had end stage glaucoma, but did not 
contain an opinion as to the etiology of the disability.  

The relevant evidence received since the March 2003 denial 
consists of additional medical records from Dr. J.P., and a 
nexus opinion from B.D, M.D. received in February 2009.  The 
letter from Dr. B.D. indicates that it was his opinion that 
the Veteran's neovascular glaucoma was more than likely than 
not related to his exposure to radiation in the past.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
bilateral end stage glaucoma, to include blindness, claim, 
namely, evidence of a nexus to his military service, the 
Board finds that it is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for bilateral end stage glaucoma, to include blindness, and 
the application to reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for bilateral 
end stage glaucoma, to include blindness, is reopened; to 
this limited extent, the appeal of this issue is granted.


REMAND

The evidence indicates that the Veteran has been diagnosed 
with bilateral end stage glaucoma, to include blindness, and 
there is some indication that his disability is related to 
ionizing radiation exposure.  However, no VA examination 
opinion has been obtained.  Accordingly, a remand to obtain 
an opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Furthermore, Dr. D.B.'s 
opinion  does not provide a rationale, nor does it include 
any medical records in support of the opinion.  The Board 
notes that a statement from the Veteran and the letter from 
Dr. D.B. indicate that he is currently treating the Veteran.  
However, no medical records aside from the opinion have been 
obtained.  On remand, medical records from Dr. D.B. should be 
obtained.  

As to the Veteran's contention that his disability is related 
to radiation exposure, the Veteran was a confirmed 
participant of Operation CROSSROADS, two nuclear weapons 
tests conducted at Bikini Atoll during the summer of 1946.  
However, glaucoma is not a radiogenic disease for which 
service connection can be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311.  Accordingly, the Board 
finds that the procedural advantages prescribed in 38 C.F.R. 
§ 3.311 are not applicable and do not need to be complied 
with on remand.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Request that the Veteran identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim.  The records sought should 
include any medical records generated 
by Dr. B.D.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical 
records identified by the Veteran that 
have not been secured previously.  If 
the AOJ is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him of this 
and ask him to provide a copy of 
additional medical records he may have 
obtained on his own that have not been 
secured previously.  

2.  The Veteran should be scheduled for a 
VA ophthalmological examination to assess 
whether his bilateral end stage glaucoma, 
to include blindness, is related to his 
military service, including whether it is 
related to ionizing radiation exposure.  
The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his bilateral end stage 
glaucoma, to include blindness, is 
related to his military service, 
including whether it is related to 
ionizing radiation exposure.  The 
examiner should review the claims file, 
including a copy of this remand.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, may 
result in a denial of his claim.  See 38 
C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the service 
connection issue in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


